Citation Nr: 9935709	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-42 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to an increased evaluation for a knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to January 
1994.  His decorations include the National Defense Service 
Medal and the Meritorious Unit Commendation.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for sinusitis, a bilateral knee disorder, and for a 
heart condition.

In July 1996, service connection was granted for tendinitis, 
patella, with possible patellofemoral pain syndrome, with 
assignment of a 10 percent evaluation under Diagnostic Code 
5299-5024.  The veteran has indicated his continued 
disagreement with the assigned evaluation.   

The Board has construed statements by the veteran on appeal 
as an informal claim for service connection for residuals of 
a nose injury.  The Board notes that service medical records 
contain evidence of treatment for abrasions and bruises to 
the forehead and nose following an assault in March 1993; 
furthermore, the post-service VA examination revealed 
findings of deviated nasal septum.  In his personal hearing 
in March 1996, the veteran dated his current breathing 
problems to the time of the in-service injury.  As this issue 
has not yet been adjudicated, it is referred to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  The record does not show current evidence of a diagnosis 
of sinusitis or the manifestation of a chronic sinusitis 
disability.  

2.  The evidence does not demonstrate a current medical 
diagnosis of a heart disease or disorder.  

3.  The veteran's service-connected bilateral knee disability 
is currently manifested by subjective complaints of pain and 
swelling on use, giving way on going up stairs, and popping 
and grinding in the knee joints, with no objective evidence 
of crepitus, atrophy, or loss of range of motion in the knee 
joints.  The veteran has indicated that his knee disability 
does not preclude him from working 10-12 hour days in which 
he is required to stand on his feet a great deal.  


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for the veteran's 
service-connected disability of the knees.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.59, 4.71(a), Diagnostic Codes 5003, 5024, 5260, 
5261 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including heart disease, service connection may 
be warranted on a presumptive basis if the disability is 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty, based on 
application of the provisions pertaining to service 
connection on a presumptive basis, as found in 38 C.F.R. 
§ 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Sinusitis

The report of the veteran's December 1989 induction 
examination shows that his nose and sinuses were clinically 
evaluated as normal.  Service medical records show treatment 
sinusitis with labyrinthitis in February 1991 and for left 
frontal sinusitis in December 1991.  

A March 1993 emergency room report shows that the veteran 
presented for treatment of abrasions on multiple areas 
including the forehead, face, and nose.  He claimed that he 
was assaulted the night before and knocked to the ground by a 
guard.  A March 1993 consultation request form indicates that 
the veteran had sustained multiple bruises and abrasions to 
the nose (no fractures), and it was noted that x-rays 
revealed mild increased opacification of the right maxillary 
sinuses.  He was referred for follow-up of blood in the 
maxillary sinus area in order to rule out a sinus fracture.  
A subsequent, undated notation indicates that x-rays had been 
reviewed and showed the slight deriding of the right 
maxillary "illegible." It was further noted that the 
veteran would follow-up with BAS and if the nasal deformity 
were new, he should follow up in 7-10 days if reduction were 
desired.  

The report of the veteran's October 1993 separation 
examination shows that the veteran's nose was clinically 
evaluated as normal, as were his sinuses.  It was noted that 
he was being scheduled for an ear, nose, and throat 
consultation.  The October 1993 report of medical history 
shows that the veteran gave a history of sinus problems, and 
an ear, nose, and throat consultation was pending.  

On VA examination in June 1994, the veteran gave a history of 
being "roughed up" by servicemembers on guard duty when he 
resisted arrest on a charge of drunk and disorderly conduct.  
According to the veteran, his face was pushed firmly into the 
ground during that episode, and since that time, he has had 
chronic nasal congestion.  He described symptoms which 
included a runny nose and daily post-nasal drip.  On 
examination, no sinus tenderness was elicited.  The nares 
were patent but slightly narrowed on the left side, and the 
nasal septum was on the mid-line.  On x-ray of the paranasal 
sinuses in June 1994, the sinuses appeared intact and were 
characterized as normal, and deviated of the bony nasal 
septum was shown to the left.  The examiner provided a 
diagnosis of sinus condition by history, and it was suspected 
that this was a perennial rhinitis instead of a sinus 
disorder.  

In March 1996, the veteran was afforded a hearing before a 
local hearing officer at the North Little Rock RO.  He 
testified that he has experienced sinus pain and breathing 
problems since an in-service injury to his head and nose 
which occurred in March 1993, after he was assaulted by 
approximately three to six other Marines outside a club one 
night.  He stated that the sinus pain he experienced at the 
time of the injury had continued until the present time, and 
although he had experienced a sinus cold or something in his 
life previously, until this injury he had never had sinus 
problems to this extent.  It was his belief that this blow to 
the head resulted in injury to his nasal passages.  


Analysis

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of claim for service 
connection for sinusitis.  Specifically, the record does not 
demonstrate that chronic sinusitis, or any other sinus 
disease, is currently manifested.  On VA examination in 1994, 
a sinus condition was diagnosed by history only.  Although 
the veteran was treated for sinusitis on two occasions during 
service and sinus abnormalities were shown on x-ray in March 
1993 (at the time of treatment for bruises and abrasions of 
the head and nose), his sinuses were clinically evaluated as 
normal at the time of separation.  Furthermore, the paranasal 
sinuses were shown to be normal on x-ray in June 1994, and 
there is no evidence of post-service treatment for sinusitis 
in the period of almost five years since his active duty 
discharge.  

For these reasons, the Board is of the opinion that the 
evidence does not demonstrate evidence of a chronic sinusitis 
disability.  As such, the veteran has failed to demonstrate 
that the claimed disability is currently manifested.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  

For the reasons stated above, the Board finds that the 
requirements for a well grounded claim have not been 
satisfied.  Accordingly, the veteran's claim for service 
connection for sinusitis is denied.  


Heart Disorder

Service medical records are negative for complaints, 
diagnosis, or treatment of heart disease, and the veteran's 
heart and vascular systems were clinically evaluated as 
normal on separation examination in October 1993.  

Post-service records show that the veteran presented for 
emergency treatment at a private hospital for complaints of 
"hurting" in his chest.  On admission, his blood pressure 
was recorded as 160/92 and a subsequent reading was 150/80.  
The December 1993 ECG shows findings of "sinus tachycardia 
with short PR, nonspecific ST abnormality," and a notation 
of abnormal ECG was made.  Following examination, a diagnosis 
of chest pain, doubt cardiac etiology, possible panic attack, 
was given.  The report of chest x-rays taken at the time of 
this emergency treatment show an opinion of no demonstrable 
active cardiopulmonary pathology.  

On post-service VA examination in June 1994, the veteran 
reported that he had undergone a private medical evaluation 
in December 1993 for rapid heart rate and sharp and burning 
left upper anterior chest discomfort, which was diagnosed as 
"anxiety attack."  He indicated no history of organic heart 
disease and no history of heart attack, stroke, or 
hypertension.  He was not taking any medication for this 
problem and had not sought further medical attention for 
these symptoms.  On examination, the heart had regular rate 
and rhythm.  No diagnoses were provided with regard to the 
heart.  

In March 1996, the veteran was afforded a hearing before a 
hearing officer at the North Little Rock RO.  He testified 
that he started having chest pains in December 1993, and that 
his heartbeat was found to be irregular on treatment in the 
emergency room.  He stated that he was currently having 
problems with irregular blood pressure as well as high blood 
pressure.  The veteran also stated that he had never been 
diagnosed with a heart condition.  

On VA cardiovascular examination in April 1996, the heart was 
not enlarged clinically, rhythm was regular, and sounds were 
normal.  There was no evidence of a murmur, thrill, friction, 
or rub.  The examiner provided a diagnosis of noncardiogenic 
and nonpulmonary chest pain.   

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a heart disorder.  
Specifically, the record does not show that the veteran has 
ever been diagnosed with a heart disorder or disease; and the 
chest pains from which he claims to suffer have been 
characterized as noncardiogenic both by a private examiner 
(at the time of emergency treatment for chest discomfort in 
December 1993) and by the VA examiner on VA cardiovascular 
examination in April 1996. 

Therefore, the veteran has failed to present evidence of the 
current manifestation of a heart disease or disability.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As a 
heart disease or disability is not shown by current medical 
diagnosis, the requirements for a well grounded claim have 
not been satisfied.  Accordingly, the veteran's claim for 
service connection for a heart disorder must be denied.  

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (hereinafter Court), the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim. Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case, the RO has not assigned separate staged ratings 
for the service-connected tendinitis of the patella with 
possible patellofemoral syndrome.  However, the RO addressed 
all of the evidence of record both in the original rating 
decision in July 1996 and the subsequent Statement of the 
Case, and the Board finds that the veteran has not been 
prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim. Therefore, the veteran has not been 
harmed by the absence of a "staged" rating.


Evidence and Background

Service medical records show that in 1991, the veteran began 
to complain of increasing knee pain in the retropatellar area 
during regular training activities, including marching and 
running.  In September 1992, he was assessed with 
patellofemoral pain syndrome, left knee, with laxity of the 
anterior cruciate ligament.  In November 1992, he was placed 
on six months of limited duty because of his knees and upon 
return to full duty, he again experienced increased pain in 
his knees.  He was subsequently processed for a medical board 
discharge.  
The July 1993 medical board evaluation report shows that 
there was no quadriceps atrophy, no effusion, and no 
deformity of the knees on physical examination.  Knee range 
of motion was from zero to 135 degrees bilaterally, and there 
was no ligamentous laxity or joint line tenderness.  The 
Flick and McMurray's tests were negative.  There was 
tenderness at the patellofemoral joints bilaterally, more 
marked on the right than on the left, and patellar 
compression test was positive bilaterally.  There was no 
crepitation of the patellofemoral joints, Q angles were 
normal bilaterally, and the patellae tracked well without 
sign of lateral subluxation or lateral tilting.  X-rays of 
both knees were normal.  The report shows a diagnosis of 
bilateral patellofemoral stress syndrome.  

On VA examination in June 1994, the veteran complained of 
daily knee discomfort.  He indicated that prolonged standing 
is required with his work and he is able to stand for the 
entire 12 hour shift at his work daily.  He also described 
increased discomfort when ascending stairs.  He had no 
locking or give-way and no difficulty descending stairs.  On 
examination, heel walk, toe walk, squat, and arise from squat 
were normal.  Deep tendon reflexes were normal, and calf, 
knee, and thigh circumferences differed by less than once 
centimeter when comparing the left with the right.  Straight 
leg raising and Patrick's Test were normal bilaterally, and 
no atrophy was apparent.  Range of motion of the knees was 
normal at zero to 140 degrees of flexion, with no crepitus or 
effusion, and there was no redness, heat, swelling, or 
tenderness.  Ligaments were intact and no deformity was 
present.  A diagnosis of knee discomfort, by history, with 
normal examination, was given.  

At his March 1996 personal hearing, the veteran complained of 
a burning sensation in his knees, with an increase in the 
level of pain on running or brisk walking for an extended 
period of time.  He also described swelling on flare-up of 
the knees, which happens over an extended standing or walking 
period, and he noted that his knees swell up when he's 
working as he is on his feet 10-12 hours a day.  The veteran 
also indicated that he can feel heat on his knees when they 
are swollen, and he described a popping noise on extension 
and grinding on bending.  He testified that the knees give-
way with walking, more often than not when he is going up 
stairs.  

On VA examination in June 1996, the veteran complained of 
knee pain and tenderness on almost any activity.  On 
examination, the extremities were symmetrical.  There was 
perhaps some tenderness on deep pressure of the lower medial 
aspect of both patella, although he stated he had discomfort 
almost around the periphery.  No loss of range of motion 
could be found, and there was complete extension and complete 
flexion of the knees.  Diagnoses included tendonitis of the 
patella area and possible patellofemoral pain syndrome.  

In July 1996, service connection was granted for tendonitis, 
patella, with possible patellofemoral pain syndrome, and an 
evaluation of 10 percent disabling was assigned for this 
disability under Diagnostic Code 5299-5024.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The veteran's service-connected knee disability is currently 
evaluated as analogous to Diagnostic Code 5024, which 
pertains to tenosynovitis.  Tenosynovitis is rated on the 
basis of limitation of motion of the affected parts, as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, a rating of 10 percent is assigned for 
each major joint (including the knee) or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The standardized range of motion of the knee for VA purposes 
is 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 
4.71, Plate II.

Limitation of flexion of the leg to 60 degrees only warrants 
a 0 percent rating. When flexion is limited to 45 degrees a 
10 percent rating is assigned. A 20 percent rating is 
appropriate where flexion is limited to 30 degrees. A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees only warrants 
a 0 percent rating. When extension is limited to 10 degrees a 
10 percent rating is assigned. A 20 percent rating is 
appropriate where extension is limited to 15 degrees. A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees. A 40 percent rating is appropriate where 
extension is limited to 30 degrees. A 50 percent rating is 
assigned for limitation of extension to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Having reviewed the record, the Board has determined that the 
evidence does not support the assignment of an evaluation in 
excess of 10 percent disabling for the veteran's service-
connected knee disability.  Specifically, the evidence 
demonstrates that range of motion in the knees has been shown 
to be essentially normal as range of motion was from zero to 
140 degrees bilaterally on VA examination in 1994 and no loss 
of range of motion could be found on VA examination in 1996.  
Thus, the objective evidence does not support the assignment 
of a higher evaluation for the veteran's knee disability on 
the basis of limitation of motion of the legs under either 
Diagnostic Codes 5260 or 5261.  

Furthermore, the veteran is currently in receipt of an 
evaluation of 10 percent disabling for his knee disability.  
A higher, or 20 percent evaluation is not warranted under 
Diagnostic Code 5003 in the absence of occasional 
incapacitating exacerbations.  There is no evidence of post-
service medical treatment for the veteran's knee disability, 
and on VA examination and at his personal hearing he 
indicated that he has not been under treatment for this 
problem since his active duty discharge.  Furthermore, the 
record shows that he is able to complete 10-12 hour workdays 
in which he has to do a lot of standing on his feet.  In the 
Board's view, therefore, the record does not show that the 
veteran's bilateral knee joint disability is productive of 
incapacitating exacerbations, such that an increased 
evaluation of 20 percent disabling would be warranted under 
the appropriate rating criteria.  

Finally, the Board notes that on medical board evaluation in 
July 1993, there was no ligamentous laxity and no 
subluxation.  Likewise, on VA examination of the knees in 
June 1994, the ligaments were intact and there was no 
deformity.  For these reasons, the Board finds no basis for 
the assignment of an evaluation in excess of 10 percent 
disabling under Diagnostic Code 5257, which pertains to other 
knee impairments productive of recurrent subluxation or 
lateral instability.  

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's knee disability on the 
basis of functional loss due to objective evidence of pain. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  
The veteran has complained of increased pain and swelling on 
use of his knees, and he has indicated that the knees may 
give way when he is going up stairs.  He has also reported 
popping and grinding in the knees.  Having reviewed the 
evidence, however, the Board finds no basis for assignment of 
an increased evaluation on the basis of functional loss.  
Specifically, the recent VA examinations are not indicative 
of current findings of crepitus in the patellar area, atrophy 
of the affected parts, impairment in his ability to squat and 
arise again, or other symptomatology which would suggest that 
the degree of functional loss currently manifested to a 
degree which would warrant that an evaluation in excess of 10 
percent.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent disabling is warranted for 
the veteran's service-connected knee disability as currently 
manifested.  In reaching this determination, the Board has 
concluded that staged ratings are not warranted as the 
conditions addressed have not significantly changed and 
uniform ratings are therefore appropriate. Fenderson v. West, 
12 Vet. App. 119 (1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

As well grounded claims have not been presented, service 
connection is denied for sinusitis and a heart disorder. 

An evaluation in excess of 10 percent disabling is denied for 
the service-connected knee disability.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

